Citation Nr: 0311144	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-48 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pes planus of the right 
foot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 







INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Chicago, Illinois, which denied 
service connection for pes planus with right plantar 
fasciitis.  

In a July 2000 rating decision, the RO granted service 
connection for plantar fasciitis of the right foot but 
continued to deny service connection for pes planus of the 
right foot.  Therefore, the only issue on appeal is service 
connection for pes planus of the right foot.

The Board remanded the case to the RO in March 2000, November 
2000 and August 2001 for additional development.  That 
development has been completed and the case is once again 
before the Board for review. 

The Board notes that the January 1996 rating decision on 
appeal also denied claims for service connection for hearing 
loss, a nervous condition, a bilateral knee condition, pes 
planus of the left foot, and a bilateral hip condition, as 
well as claims for increased ratings for a right shoulder 
disability, hypertension and sinusitis.  In March 2000, the 
Board denied the veteran's claims involving hypertension, a 
bilateral knee disorder, a bilateral hip disorder, hearing 
loss, a psychiatric disorder and pes planus of the left foot.  
In November 2000, the Board also denied the veteran's claims 
involving the initial ratings assigned for his right shoulder 
disability and for his sinusitis.  Therefore, none of these 
issues are before the Board at this time. 






FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  Medical evidence shows that the veteran's pes planus of 
the right foot preexisted service and was not aggravated 
therein.


CONCLUSION OF LAW

Pes planus of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 105, 1110, 1111, 1113, 
1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.304, 3.306 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for pes planus of 
the right foot.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, a factual background, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The Board remanded this case to the RO on three separate 
occasions in March 2000, November 2000 and August 2001 for 
additional development.  As a result, it appears that the RO 
has obtained all relevant medical records.  The veteran was 
also examined by VA in December 2000 and September 2002 to 
determine whether his preexisting pes planus of the right 
foot was aggravated by service.  

The Board further observes that the discussions in the rating 
decision of January 1996, February 1998, and July 2000; the 
statement of the case issued in June 1996; the supplemental 
statements of the case issued in February 1998, October 1998, 
July 2000, December 2000, and December 2002, as well as 
various letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his claim.  
In letters dated November 2000, August 2001, and July 2002, 
the RO notified the veteran of the evidence, if any, he was 
expected to obtain and which evidence, if any, VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The August 2001 letter also notified the veteran of the VCAA.

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

The veteran is seeking service connection for pes planus of 
the right foot.  He claims that his preexisting condition was 
aggravated by running and marching during basic training.  
For the reasons that follow, the Board disagrees and finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were initially manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the evidence shows that the veteran's pes 
planus of the right foot existed when he entered service in 
1992.  The July 1992 induction examination report noted mild 
pes planus that was asymptomatic.  This finding resulted from 
the observation of the examining physician rather than a 
recitation of the veteran's self-reported history.  
Therefore, the presumption of soundness does not apply.  
38 U.S.C.A. §§ 1111, 1137.  

The Board must therefore determine whether the veteran's 
preexisting pes planus of the right foot was aggravated 
during service.  As noted above, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to natural progress.  38 U.S.C.A. §§ 
1137, 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition has worsened.  Hunt, 1 Vet. App. at 296-97.

The veteran's service medical records show that he incurred 
plantar fasciitis of the right foot in service and was 
treated for this condition in September 1993, November 1993 
and June 1995.  However, service connection for plantar 
fasciitis of the right foot has been granted and is not an 
issue before the Board.  The only issue on appeal is whether 
his preexisting pes planus of the right foot worsened in 
service.  None of the veteran's service medical records shows 
any such aggravation.  The Board places considerable weight 
on the fact that pes planus was never mentioned when the 
veteran was treated for plantar fasciitis in service.  
Moreover, the September 1995 separation examination report 
noted that the veteran injured his right foot in basic 
training, which was identified as plantar fasciitis.  
Although the examiner mentioned that the veteran had flat 
feet, there was no indication that this preexisting condition 
worsened in service.  

The preponderance of the evidence developed after service 
also shows that the veteran's preexisting pes planus of the 
right foot was not worsened during service.  Shortly after 
his separation from active duty, the veteran underwent a VA 
general medical examination in November 1995.  During the 
interview, the veteran related his history of right foot 
problems in service which was diagnosed as plantar fasciitis.  
A physical examination revealed slight tenderness on the 
medial plantar surface of the right foot with eversion and 
marked tenderness of the plantar fascia near the calcaneus.  
The diagnoses included plantar fasciitis of the right foot 
and bilateral pes planus; however, the examiner offered no 
opinion concerning whether the veteran's preexisting pes 
planus was aggravated by service. 

VA outpatient treatment records dated from 1995 to 1996 note 
the veteran's history of plantar fasciitis.  However, since 
none of these records discusses whether the veteran's 
preexisting pes planus of the right foot was aggravated by 
service, they are of limited probative weight in this appeal. 

At a July 2000 VA examination, the examiner provided 
conflicting information as to the nature and etiology of the 
veteran's pes planus of the right foot.  The examiner noted 
that the veteran's arches were slightly weakened, but there 
was "not what I would call a pes planus configuration."  
The diagnosis, however, was "[r]ight foot pes planus, 
likely, if not worsened in the service."  

As a result of the conflicting information, the Board 
remanded the case in November 2000 to afford the veteran 
another VA examination to determine whether the veteran had 
pes planus of the right foot, and, if so, whether it was 
permanently worsened during service.   The veteran was 
examined by VA in December 2000.  However, rather than 
responding to the Board's questions concerning the veteran's 
pes planus of the right foot, the examiner concluded with a 
discussion of whether the veteran had plantar fasciitis and 
the likelihood that it was related to service.  The examiner 
failed to discuss whether the veteran had pes planus, and, if 
so, the likelihood of its relationship to the veteran's 
military service.  As a result, the Board remanded the case 
again in August 2001 for another examination. 

At a September 2002 VA examination, it was noted that the 
examiner reviewed the veteran's claims file, interviewed the 
veteran, and reported findings from a physical examination.  
The examiner then concluded that the veteran had a flexible 
flat foot deformity that was likely present since birth.  The 
examiner then indicated that "it was not likely that his pes 
planus was worsened in any way during his military service."  
The examiner indicated that the fact that the veteran had pes 
planus increased his likelihood of incurring chronic foot 
problems with overuse and he believed that marching and 
activities as such could have increased the veteran's 
symptoms.  As noted above, however, temporary or intermittent 
flare-ups during service of a preexisting injury are not 
considered aggravation of the injury unless the underlying 
condition, as contrasted to the symptoms, is worsened.  The 
examiner clearly indicated that the underlying right foot pes 
planus did not worsen during the veteran's military service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's preexisting pes planus of the right foot was 
aggravated by service.  The veteran's service medical records 
do not show that this condition worsened in service, but 
rather that the veteran incurred plantar fasciitis of the 
right foot during basic training.  Service connection for 
plantar fasciitis of the right foot was granted by the RO in 
July 2000 and is not an issue on appeal.  Thus, the veteran's 
service medical records do not support the veteran's claim 
that his pes planus of the right foot was aggravated by 
service. 

Evidence developed after service also fails to support the 
veteran's claim.  The only medical evidence in support of the 
veteran's claim is the July 2000 VA examination report.  The 
information in this report, however, is conflicting.  The 
examiner stated that there was not a pes planus 
configuration, but then concluded that the veteran's pes 
planus of the right foot was "likely, if not worsened in the 
service."  

In December 2002, however, a VA examiner reviewed the claims 
file, examined the veteran's right foot, and specifically 
stated that "it was not likely that [the veteran's] pes 
planus was worsened in any way during his military service."  
Because this opinion is unambiguous and was based on a review 
the veteran's claims file, the Board places greater probative 
value on this opinion than the ambiguous opinion contained in 
the July 2000 VA examination report.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Accordingly, the Board finds that the preponderance of the 
medical evidence is against the veteran's claim for service 
connection for pes planus of the right foot.  The Board has 
also considered the veteran's own lay statements in support 
of his claim.  However, the record does not reflect that the 
veteran is competent to offer an opinion as to the cause or 
aggravation of a disability involving pes planus.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1994) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  Although the veteran can 
report his symptoms, his statements as to the cause or 
aggravation of any claimed condition must be supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As a matter of law, lay persons 
without a medical education are not qualified to provide a 
medical opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay persons 
are "generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pes planus of the right foot.  
Accordingly, the record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Hence, the appeal 
is denied.


ORDER

Service connection for pes planus of the right foot is 
denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

